Exhibit 10.1

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

SECOND AMENDMENT dated as of February 15, 2012 (this “Amendment”) to EMPLOYMENT
AGREEMENT dated as of February 1, 2010, as amended (the “Agreement”) by and
between TRW Automotive Inc. (the “Company”) and Robin A. Walker-Lee
(“Executive”).

WHEREAS, in order to adjust Executive’s bonus eligibility, Executive and Company
desire to amend the Agreement as set forth below.

In consideration of the premises and mutual covenants herein, the parties agree
as follows:

1. Defined Terms. Capitalized terms used herein but not defined shall have the
meanings assigned to them in the Agreement.

2. Amendment to Section 4 of the Agreement. Section 4 of the Agreement shall be
amended to read in its entirety as follows:

“Each fiscal year during the Employment Term beginning with the 2012 fiscal
year, Executive shall be eligible to earn an annual bonus award (an “Annual
Bonus”), the target of which will be ninety percent (90%) of Executive’s Base
Salary (the “Target Annual Bonus”) based upon the achievement of objectives
established by the Compensation Committee of the Board of Directors of TRW
Automotive Holdings Corp. (the “Compensation Committee”) annually for defined
measures of EBITDAP and cash flow. In addition, up to fifty percent of the
Target Annual Bonus will be based on additional factors determined to be
relevant by the Compensation Committee, which may include industry-specific and
general economic conditions as well as strategic factors. Any Annual Bonus
declared by the Company shall be paid to Executive in the calendar year
following the year to which it relates, as soon as administratively practicable
following the determination of the Annual Bonus, but in no event later than
March 15th of the calendar year following the year to which the Annual Bonus
relates.”

3. No Other Amendments; Effectiveness. Except as set forth in this Amendment,
the Agreement is ratified and confirmed in all respects. This Amendment shall be
effective as of the date hereof.

4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles thereof.

5. Counterparts. This Amendment may be signed in two or more counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same agreement.

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.

 

TRW Automotive Inc.     By:   /s/ Neil E. Marchuk       /s/ Robin A. Walker-Lee

Name:

Title:

 

Neil E. Marchuk

Executive Vice President, Human Resources

     

Robin A. Walker-Lee